Citation Nr: 0111980	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include due to an undiagnosed illness.

2.  Entitlement to service connection for dizziness, to 
include due to an undiagnosed illness.

3.  Entitlement to service connection for otitis externa 
(claimed as ear infections), to include due to an undiagnosed 
illness.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include due to an undiagnosed illness.

5.  Entitlement to service connection for gastroesophageal 
reflux disease, to include due to an undiagnosed illness.

6.  Entitlement to service connection for diarrhea consistent 
with irritable bowel syndrome, to include due to an 
undiagnosed illness.

7.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
to include as due to undiagnosed illness.

8.  Entitlement to service connection for degenerative 
changes of the thoracic spine, to include due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
February 1984 and from April 1987 to May 1993.  This service 
included a tour of duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

On appeal the veteran has raised the issues of entitlement to 
service connection for a psychiatric disorder secondary to 
his service connected disorders, and entitlement to service 
connection for fatigue, to include due to an undiagnosed 
illness.  He also is claiming entitlement to a total 
disability evaluation based on individual unemployability.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration. 


FINDING OF FACT

During VA-conducted examinations, the veteran has been 
diagnosed with otitis externa, chronic obstructive pulmonary 
disease, gastroesophageal reflux disease, and degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.


CONCLUSION OF LAW

The veteran's diagnosed otitis externa, chronic obstructive 
pulmonary disease, gastroesophageal reflux disease, and 
degenerative disc disease and degenerative joint disease of 
the lumbar spine do not represent "undiagnosed illnesses" 
for purposes of entitlement to disability compensation based 
on active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2000)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for undiagnosed 
chronic conditions linked to a veteran's participation in the 
Persian Gulf War.  One prerequisite for the awarding of 
service connection under this law is the presentation of 
sufficient and competent proof that that the veteran has 
manifested one or more signs or symptoms of an illness which 
by history, physical examination, and laboratory tests, 
cannot be attributed to a known clinical diagnosis and that 
the chronic disability is the result of the undiagnosed 
illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The evidence of record reflects that the veteran was 
diagnosed with chronic obstructive pulmonary disease, otitis 
externa, and degenerative disc disease and degenerative joint 
disease of the lumbar spine during April 1998 VA 
examinations; and with gastroesophageal reflux disease during 
a July 1997 VA examination.  As the symptoms related to these 
disorders have been attributed to a known diagnosis, benefits 
for these conditions cannot be awarded under the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as a matter of 
law.  To this extent the benefits sought on appeal are 
denied.

Any alternate theory of entitlement to service connection for 
these disorders is the subject of the REMAND below. 


ORDER

Entitlement to service connection under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 for otitis externa, chronic obstructive 
pulmonary disease, gastroesophageal reflux disease, and 
degenerative disc disease and degenerative joint disease of 
the lumbar spine is denied.


REMAND

The veteran is service connected for multiple joint 
arthralgia.

Service connection is generally available under three primary 
theories.  First, service connection may be granted for a 
disorder incurred or aggravated during active duty.  
38 U.S.C.A. § 1110 (West 1991).  Second, service connection 
may be granted if a disorder was caused or aggravated by a 
service connected disability.  38 C.F.R. § 3.310 (2000).  
Third, in this case, service connection may be granted under 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
for undiagnosed chronic conditions linked to a veteran's 
participation in the Persian Gulf War.  For service 
connection to be awarded under this statute, the records must 
contain sufficient and competent proof that that the claimant 
had active service in the Southwest Asia theater of 
operations during the Persian Gulf War; that there have been 
objective indications of a "chronic disability" (that is, 
one lasting six months or more, or one which has exhibited 
intermittent episodes of improvement or worsening over a six-
month period) exhibited by the claimant during such service 
or to a compensable degree during the post-service 
presumptive period (ending December 31, 2001); specifically, 
that the claimant has manifested one or more signs or 
symptoms of an illness which by history, physical 
examination, and laboratory tests, cannot be attributed to a 
known clinical diagnosis; and that the chronic disability is 
the result of the undiagnosed illness. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was signed into law.  
See generally Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The new law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096-99 (to be codified as 
amended at 38 U.S.C. §  5107). ).  The appellant is entitled 
to the benefit of this new legislation.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990).

Among other things, this law eliminates the concept of a 
well-grounded claim.  Moreover, the new legislation redefines 
the obligations of VA to the claimant with respect to notice 
and the duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096-99 (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, and 
5103A).  Under the new legislation, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for a benefit before adjudicating that claim.  The new 
legislation refers to VA's duty to notify the claimant before 
the claim is adjudicated of any information, and any medical 
or lay evidence, not previously submitted that is necessary 
to substantiate the claim and, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim, to make reasonable efforts to 
assist him or her in obtaining that evidence for the record.  
Id.

The RO denied the veteran's claims of entitlement to service 
connection for headaches and dizziness, to include due to an 
undiagnosed illness, as not well grounded.  Hence, these 
claims must be remanded so that the RO may readjudicate these 
claims on its merits.  Bernard v. Brown, 4 Vet. App. 384, 391 
(1993).  As the RO has not yet considered whether any 
additional notification or development action is required 
under the new law prior to determining the merits of the 
claim, it would be potentially prejudicial to the veteran if 
the Board were to proceed to decide his claim at this time.  
Id.

Moreover, the Veterans Claims Assistance Act of 2000 
specifically requires VA to provide a medical examination or 
opinion if such is necessary to make a decision on a claim 
for compensation.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (to be 
codified at 38 U.S.C.A. § 5103A).  While VA examinations have 
been conducted, to date the examinations have not included 
opinions as to the etiology of the disorders.  Such opinions 
are required under the new law.  

The Board observes further that symptom-based "diagnoses" 
such as "muscle tension headaches," "diarrhea consistent 
with irritable bowel syndrome," and dizziness are not 
considered diagnosed conditions for compensation purposes.  
Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  If the 
presence of a diagnostic entity responsible for a set of 
complaints is not confirmed, the examiner involved should 
note whether the veteran has an undiagnosed illness and if 
so, what the objective indications of such undiagnosed 
illness are.

The Board has recharacterized the issue pertaining to the 
veteran's lumbar spine.  In this regard, the RO formulated 
the issue as entitlement to direct service connection "for 
aggravation of a pre-existing lumbar condition."  The Board 
has re-stated the disability to reflect the diagnoses 
rendered on the VA examination of April 1998 of degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.  Also, the Board has broadened the issue beyond the 
question of aggravation of a pre-existing condition.  In this 
regard, the Board notes that the appellant's spine was 
clinically evaluated as normal during both his August 1983 
and February 1987 enlistment examinations.  Hence, he is 
entitled to the presumption of soundness.  38 C.F.R. § 
3.304(b) (2000), and any readjudication of this claim should 
begin with this premise.  Of course, the RO ultimately 
conclude that the presumption has been rebutted, but such a 
rebuttal requires clear and convincing evidence.

Finally, the Board observes that the claims file does not 
include a copy of the appellant's separation examination.  
The new legislation provides that VA must make reasonable 
efforts to obtain records pertinent to a claim, and if the 
records could not be secured, VA must so notify the claimant.  
See Veterans Claims Assistance Act of 2000, Pub. L.106-475, § 
3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A).  On remand, the RO should undertake 
efforts, consistent with the new law, to obtain the 
separation examination report, if available, as well as to 
secure any other service medical records that remain 
outstanding. 

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
records of treatment at any private or VA 
facility from 1999 through the present.  
The RO should then attempt to procure 
copies of all records which have not 
previously been obtained.  In addition, 
the RO must take appropriate action to 
obtain all outstanding service medical 
records, to include, if available, the 
appellant's separation examination 
report.  All records obtained must be 
associated with the claims file, and the 
RO must document in the claims file all 
attempts to secure this evidence.  If, 
after making reasonable efforts, the RO 
is unable to obtain any records sought, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  The RO 
is reminded that the efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic, 
gastrointestinal, pulmonary, 
neurological, and ear/nose/throat (ENT) 
examinations to determine the etiology of 
any pertinent disability present.  It is 
imperative that the physicians designated 
to examine the veteran review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  The 
examination reports should be typed.

Following the examination the 
orthopedist must opine whether it is 
at least as likely as not that 
thoracic and/or lumbar degenerative 
disc disease, and lumbar 
degenerative joint disease, are 
related to the veteran's military 
service.  If not, the examiner must 
opine whether these disorders were 
caused or are aggravated by a 
service connected disability.  If 
the examiner only diagnoses thoracic 
and/or lumbar pain, then an opinion 
must be offered addressing whether 
it is at least as likely as not that 
the symptoms are related to an 
undiagnosed disorder related to the 
appellant's Persian Gulf service.  

The neurologist must offer an 
opinion whether the appellant has 
chronic disorders manifested by 
headaches and dizziness.  If so, the 
neurologist must opine whether the 
disorder may be attributed to a 
known clinical diagnosis.  If so, 
the neurologist must then opine 
whether it is at least as likely as 
not that the clinical diagnosis is 
related to the appellant's military 
service, or whether a service 
connected disorder caused or 
aggravates any headache or 
dizziness.  If the neurologist 
cannot associate complaints of 
headaches and dizziness to a known 
diagnosis, then the examiner must 
opine whether it is at least as 
likely as not that headaches and/or 
dizziness are related to an 
undiagnosed illness caused by 
service in the Persian Gulf.

The gastroenterologist must opine 
whether the appellant has a disorder 
manifested by gastroesophageal 
reflux disease, and/or diarrhea 
consistent with irritable bowel 
syndrome.  If so, the examiner must 
opine whether it is at least as 
likely as not that the clinical 
diagnosis is related to the 
appellant's military service, or 
whether a service connected disorder 
caused or aggravates any diagnosed 
gastrointestinal disorder.  If the 
examiner cannot associate the 
appellant's gastrointestinal 
complaints to a known diagnosis, the 
examiner must then opine whether it 
is at least as likely as not that 
such a disorder is related to an 
undiagnosed illness related to the 
veteran's service in the Persian 
Gulf.

The pulmonary specialist must offer 
an opinion whether it is at least as 
likely as not that chronic 
obstructive pulmonary disease is 
related to his military service. 

The ENT specialist must offer an 
opinion whether it is at least as 
likely as not that the otitis 
externa is related to his military 
service.

In offering each opinion each physician 
must specifically comment upon the 
pertinent medical evidence in the claims 
folder, to include all evidence discussed 
above.  If the examiners are unable to 
provide the requested information with 
any degree of medical certainty, they 
should state so clearly and explain why.  
Otherwise, the physicians must set forth 
a complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

The RO should then readjudicate the issues presented.  If any 
benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case as to that claim and provided an 
opportunity to respond.  The claims file should then be 
returned to the Board for further appellate consideration the 
claims remaining in controversy.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



